Appeal from a decision and award of the Workmen’s Compensation Board. Claimant testified that she felt a pain in her arm while putting a hat on a block and pulling it hard in the course of employment. The proof offered by the employer was that no report or discussion of any injury or incident occurred at the time of alleged occurrence. The board, overruling the Referee’s decision, has denied claimant compensation. This decision, whether or not there was an “ accident ”, is entirely within the area of fact-finding and on this record we feel required to affirm the board. Decision unanimously affirmed, without costs.